DAVIDSON, Judge.
This is a conviction under what is commonly called the hot check law. Art. 567b, Vernon’s P. C. The punishment was assessed at two years in the penitentiary.
Appellant filed a motion to quash the indictment, insisting that the offense charged was under another and different statute which had been repealed. We do not so construe the indictment. The offense charged was under Art. 567b, Vernon’s Ann. P. C.
There are no bills of exception.
The facts reflect that appellant obtained from the injured party a load of lumber for which he gave a check for $479.82. The check was not paid by the bank, as appellant did not, at the time, have on deposit in the bank sufficient funds with which to pay the check.
Such facts showed a prima facie case of guilt of the offense as charged.
The jury rejected appellant’s defense of good faith.
No reversible error appearing, the judgment is affirmed.
HAWKINS, P. J. Absent.
Opinion approved by the court.